Title: To George Washington from William Graves, 3 March 1790
From: Graves, William
To: Washington, George

 

sir
New York March 3rd 1790

I now beg the liberty of addressing you on the Subject of an appointment under the General Government, I was a Soldier in the late Amarican Armey as Soon as I was capable of bearing armes & continued untill the peace was Established, after that I was appointed by the Executive of Virginia, Searcher for the Port of Norfolk, and continued in the Execution of that office untill the General Government took place which will appear from the recommendation of the Executive of Virginia and which I took the liberty of Inclosing to you in Augt last. this is further confirmed by the recommendation now Inclosed. I have the Honour to be sir your Humble Servant

Wm Graves

